339 F.2d 602
CHAS. PFIZER & CO., Inc.,v.ZENITH LABORATORIES, INC., and Continental Vitamins Corp. Continental Vitamins Corp., Appellant.
No. 15172.
United States Court of Appeals Third Circuit.
Argued December 30, 1964.
Decided December 31, 1964.

Appeal from the United States District Court for the District of New Jersey; Thomas F. Meany, Judge.
Abraham J. Nydick, New York City (Wilentz, Goldman & Spitzer, Perth Amboy, on the brief), for appellant.
Arthur G. Connolly, Connolly, Bove & Lodge, Wilmington, Del. (James R. E. Ozias, McCarter & English, Newark, N. J., Thomas S. Lodge, F. L. Peter Stone, Wilmington, Del., on the brief), for appellee.
Before BIGGS, Chief Judge, and FORMAN and SMITH, Circuit Judges.
PER CURIAM.


1
We have examined and re-examined the record in this case and have weighed the arguments of the parties. It is clear that the court below did not err in its decree of December 16, 1964 (entered December 17, 1964), denying a motion by the defendant-appellant, Continental Vitamins Corp., to enjoin the plaintiff-appellee, Chas. Pfizer & Co., Inc., inter alia, from proceeding with the prosecution of a civil suit instituted by the plaintiff against Barry-Martin Pharmaceuticals, Inc., in the United States District Court for the Southern District of Florida, Miami Division, viz., Civil Action No. 64-175-Civ.-EC.


2
Consequently, the decree appealed from will be affirmed.